United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 10-3700
                                     ___________

Michael W. Harlston, Sr.,            *
                                     *
             Appellant,              *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Eastern District of Missouri.
Office of Personnel Management;      *
Merit Systems Protection Board,      *      [UNPUBLISHED]
                                     *
             Appellees.              *
                                ___________

                               Submitted: April 29, 2011
                                   Filed: May9, 2011
                                   ___________

Before LOKEN, MURPHY, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       After Michael Harlston filed a complaint alleging that he was wrongfully
denied disability retirement benefits under the Civil Service Retirement System, the
district court1 dismissed his suit for lack of subject matter jurisdiction, and he appeals.
Upon de novo review, see LeMay v. U.S. Postal Serv., 450 F.3d 797, 799 (8th Cir.
2006), we agree with the district court that it lacked subject matter jurisdiction,
because Harlston’s exclusive remedy was to exhaust his administrative remedies

      1
       The Honorable Audrey G. Fleissig, United States District Judge for the
Eastern District of Missouri.
before the Office of Personnel Management and Merit Systems Protection Board, and
then to seek review in the United States Court of Appeals for the Federal Circuit and
thereafter in the United States Supreme Court. Accordingly, we affirm the dismissal.
See 8th Cir. R. 47B. We also deny the pending motion for a stay.
                        ______________________________




                                         -2-